NUMBER 13-09-00483-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                     IN RE JOE CORONADO


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

         Before Chief Justice Valdez and Justices Yañez and Benavides
                       Memorandum Opinion Per Curiam1

        Relator, Joe Coronado, filed a petition for writ of mandamus in the above cause on

August 21, 2009, through which he complains that the trial court erred in failing to rule on,

and grant, his motion for a nunc pro tunc judgment reflecting the time credit to which relator

is allegedly entitled. The Court requested a response from the real party in interest, the

State of Texas, acting by and through the Criminal District Attorney of Nueces County,

Texas.

        The real party in interest has now filed an unopposed motion to dismiss this petition



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
for writ of mandamus. According to the motion, the matters in this original proceeding have

been resolved and the petition has been rendered moot.

       The Court, having examined and fully considered the petition for writ of mandamus

and the unopposed motion to dismiss, is of the opinion that the parties are entitled to the

relief sought. Accordingly, the motion to dismiss is GRANTED, and the petition for writ of

mandamus is DISMISSED AS MOOT without reference to the merits thereof.

                                                        PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 28th day of August, 2009.




                                            2